UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1257



JAMES R. REGISTER; JACK B. WATSON,

                                            Plaintiffs - Appellees,

          versus


SEAFARERS PENSION PLAN; LOU DELMA, Plan
Administrator of Seafarers Pension Plan; JOHN
FAY, Trustee of Seafarers Pension Plan; BYRON
KELLEY; GEORGE MCCARTNEY, Trustee of Seafarers
Pension Plan; HOSEA PEREZ, Trustee of Sea-
farers Pension Plan; AUGUSTINE TELLEZ, Trustee
of Seafarers Pension Plan; JOSEPH CECIRE,
Trustee of Seafarers Pension Plan; EDMOND
DAVIS, Trustee of Seafarers Pension Plan;
MICHAEL DIPRISCO, Trustee of Seafarers Pension
Plan; WILLIAM PAGENDARM, Trustee of Seafarers
Pension Plan; MICHAEL SWAYNE, Trustee of Sea-
farers Pension Plan; SEAFARERS WELFARE PLAN;
PLAN ADMINISTRATOR OF SEAFARERS WELFARE PLAN,

                                           Defendants - Appellants,

          and


SEAFARERS   INTERNATIONAL   UNION    OF   NORTH
AMERICA, ATLANTIC, GULF, LAKES,

                                                         Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-00-143-7-F(1))
Submitted:   July 17, 2001                Decided:   July 30, 2001


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellen A. Silver, Camp Springs, Maryland; Lisa Grafstein, GRAFSTEIN
& WALCZYK, P.L.L.C., Raleigh, North Carolina, for Appellants. Mark
S. Thomas, Terence D. Freidman, Joanne Lambert, MAUPIN, TAYLOR &
ELLIS, P.A., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court’s order granting Appel-

lees’ motion for a preliminary injunction and subsequent orders

implementing the injunction.   We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we affirm

on the reasoning of the district court.   See Register v. Seafarers

Pension Plan, No. CA-00-143-7-F(1) (E.D.N.C. Jan 12 & 22, 2001;

Feb. 8, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 3